IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GEORGE E. HYSMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0706

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 7, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

George E. Hysmith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Jillian H.
Reding, Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered October 28, 2015,

denying petitioner’s amended motion for postconviction relief in Santa Rosa County

Circuit Court case number 2009-CF-355, is granted. Upon issuance of mandate, a

copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment

as a notice of appeal.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.